DETAILED ACTION
Applicant’s response, filed 24 Feb. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.11
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 Feb. 2021 has been entered.

Status of Claims
Claims 13-15, 17, and 23-37 are cancelled.
Claims 1-14, 16, and 18-22 are pending.
Claims 1-14, 16, and 18-22 are rejected.
Claims 1-4, 11, and 18 are objected to.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 23 Feb. 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The replacement drawings received 24 Feb. 2021 have been entered.
The objection to the drawings regarding Figure 1 in the Office action mailed 24 Nov. 2020 has been withdrawn in view of the replacement drawings received 24 Feb. 2021.

Claim Objections
Claims 1-4, 11, and 18 are objected to because of the following informalities. This rejection is newly recited and necessitated by claim amendment.
Claims 1 and 18 recite “administering to the patient inhibitors of DNA repair” in line 20 of the claims, which is a grammatical error and should include a comma following “patient” to recite “administering to the patient, inhibitors of DNA repair…”.
Claim 2 is missing a period at the end of the sentence and should be amended to include a period following “therapeutic recommendation” to recite “…and a therapeutic recommendation.”.
Claim 3 recites “the DNA sequencing comprises”. To clarify the antecedent basis for “the DNA sequencing”, the limitation should be amended to recite “the DNA sequence data” to use consistent language with independent claim 1, from which claim 3 depends.
Claim 4 recites “wherein the RNA sequencing comprises…”. To clarify the antecedent basis for “the RNA sequencing”, the limitation should be amended to recite “the RNA sequence data” to use consistent language with independent claim 1, from which claim 4 depends.
Claim 11 recites “…wherein the signatures for DNA repair genes is…”, which is a grammatical error and should recite “… for DNA repair genes are…”.
Appropriate correction is required.

Claim Interpretation
Claim 5 recites “wherein the RNA sequence data are obtained from the group consisting of RNA from solid tissue, RNA from blood cells, and circulating cell free RNA”. Claim 7 recites “wherein the protein activity or quantity is obtained using a mass spectroscopic method”. Claim 1, from which claims 5 and 7 depend, recite “storing in a non-transitory, computer readable memory, omics data obtained from a tissue sample”, but do not require a step of obtaining the omics data from a tissue sample. Therefore, the limitations are interpreted to define the process by which the omics data was previously obtained, but do not require a step of obtaining the omics data. See MPEP 2113 I.

Claim Rejections - 35 USC § 112(a)
The rejection of claims 1-12 and 15-22 under 35 U.S.C. 112(a) in the Office action mailed 24 Nov. 2020 has been withdrawn in view of claim amendments and/or claim cancellations received 24 Feb. 2021.
Applicant’s arguments at pg. 6, para. 3-4, regarding 35 U.S.C. 112(a) have been fully considered, but they do not pertain to the new grounds of rejection set forth below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14, 16, and 18-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claim 1 and 18, and claims dependent therefrom, recite “comparing omics data from a diseased tissue with the signatures, wherein the omics data of the diseased tissue include DNA sequence data, RNA sequence data, transcription strength, and protein activity or quantity to correlate mutational patterns in the diseased tissue with the signatures to thereby establish a score…” in lines 13-18 of claim 1 and “comparing omics data from a diseased tissue with the signatures, wherein the omics data of the diseased tissue include DNA sequence data, RNA sequence data, transcription strength, and protein activity or quantity to correlate mutational patterns in the diseased tissue with the signatures to thereby generate a health compound score…” in lines 13-18 of claim 18.
Applicant’s specification at para. [0009], [0012], and [0013] discloses that the methods include a step of calculating a score from the omics data, that the omics data may comprise a weight score for at least one of the omics data, and the determined omics data can be used to generate a health compound score. At para. [0035], Applicant’s specification further discloses that an error score may be established for one or more DNA repair genes and may be prognostic for various diseases that are in part due to mutations in DNA repair genes and/or pathways. However, Applicant’s specification does not disclose a process in which the scores are generated based on a comparison between omics data of a diseased tissue with omics data/signatures from a healthy tissue. Instead, Applicant’s specification at para. [0026], [0034], and [0044]-[0045] does have support for obtaining samples and omics data for both diseased and healthy tissues, obtaining reference values for specific populations, including healthy populations, and determining and monitoring relative changes (e.g. increases or decreases) in the omics data for the diseased tissue relative to healthy/normal samples.
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “comparing omics data from a diseased tissue with the signatures, wherein the omics data of the diseased tissue include DNA sequence data, RNA sequence data, transcription strength, and protein activity or quantity to correlate mutational patterns in the diseased tissue with the signatures to thereby establish a score…” and “comparing omics data from a diseased tissue with the signatures, wherein the omics data of the diseased tissue include DNA sequence data, RNA sequence data, transcription strength, and protein activity or quantity to correlate mutational patterns in the diseased tissue with the signatures to thereby generate a health compound score…” recited in claims 1 and 18, respectively, to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).
	
Claim Rejections - 35 USC § 112(b)
The previous rejection of claims 1-12, 16, and 18--22 under 35 U.S.C. 112(b) in the Office action mailed 24 Nov. 2020 has been withdrawn in view of claim amendments received 24 Feb. 2021.
The rejection of claims 5 and 17 under 35 U.S.C. 112(b) in the Office action mailed 24 Nov. 2020 has been withdrawn in view of the cancellation of these claims received 24 Feb. 2021.
Applicant’s arguments regarding claims 1-2 and 18 at pg. 6, para. 5 to pg. 8, para. 1 have been fully considered but they do not pertain to the new grounds of rejection set forth below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14, 16, and 18-22  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Any newly recited portions herein are necessitated by claim amendment.
Claims 1 and 18, and claims dependent therefrom, are indefinite for recitation of “storing omics data obtained from a tissue sample of a healthy individual for a plurality of DNA damage repair genes, wherein the omics data comprise at least two of DNA sequence data, RNA sequence data, transcription strength, protein activity, and protein quantity; identifying signatures for the DNA repair associated genes, wherein the signatures comprise the DNA sequence data, RNA sequence data, transcription strength, protein activity, and/or protein quantity” in claim 1 and, similarly, “storing omics data obtained from a tissue sample of a healthy individual for a plurality of DNA damage repair genes, wherein the omics data comprise at least two of DNA sequence data, RNA sequence data, transcription strength, protein activity, and protein quantity; identifying, from the omics data, signatures for  DNA repair associated genes, wherein the signatures comprise the DNA sequence data, RNA sequence data, transcription strength, protein activity or quantity” in claim 18. Both claim 1 and 18 store omics data comprising at least two of the various types of biological data, and then further recite identifying signatures comprising every type of biological data (e.g. DNA sequence data, RNA sequence data, transcription strength, protein activity, and protein quantity) or a single type of biological data (e.g. DNA sequence data, RNA sequence data, transcription strength, protein activity, or protein quantity). Therefore, it’s unclear if the claims are intended to require storing omics data and identifying signatures from the omics data comprising one, at least two, or each of the DNA sequence data, RNA sequence data, transcription strength, protein activity, and protein quantity. 
Claims 1 and 18, and claims dependent therefrom, are indefinite for recitation of “comparing omics data from a diseased tissue with the signatures for DNA repair associated genes…, wherein the omics data of the diseased tissue include DNA sequence data, RNA sequence data, transcription strength data, and protein activity or quantity” in the third limitations of the claims. Claims 1 and 18 previously recite “storing omics data obtained from a tissue sample of a healthy individual for a plurality of DNA damage repair genes, wherein the omics data comprise at least two of DNA sequence data, RNA sequence data, transcription strength, protein activity or quantity” and “storing omics data obtained from a tissue sample of a healthy individual for a plurality of DNA damage repair genes, wherein the omics data comprise at least two of DNA sequence data, RNA sequence data, transcription strength, protein activity, and protein quantity”, respectively. Given claim 1 and 18 recite comparing omics data from the diseased tissue containing 4 types of omics data with omics data from a healthy sample containing at least two types of omics data, it’s unclear if Applicant intends to require that the signatures from the healthy sample also include the 4 types of omics data for comparison with the diseased tissue, or if the comparison step only requires comparing the at least two types of omics data in the healthy sample with the corresponding at  least two types of omics data in the diseased sample (and not all four types of omics data). As such, the metes and bounds of the claim are unclear. 
Claim 1 and 18 are indefinite for recitation of “comparing omics data from a diseased tissue with the signatures, wherein the omics data of the diseased tissue include DNA sequence data, RNA sequence data, transcription strength, and protein activity or quantity to correlate mutational patterns in the diseased tissue with the signatures to thereby establish a score…” in claim 1 and comparing omics data from a diseased tissue with the signatures, wherein the omics data of the diseased tissue include DNA sequence data, RNA sequence data, transcription strength, and protein activity or quantity to correlate mutational patterns in the diseased tissue with the signatures to thereby generate a health compound score…” in claim 18. It’s unclear what embodiments of establishing/generating the health score are included within the metes and bounds of establishing/generating the health score by comparing omics data from a diseased tissue with the signatures to correlate mutational patterns in the diseased tissue with the signatures. There are a large number of possible methods for determining a score by comparing diseased and normal omics data, including using model trained on healthy and diseased omics data, using diseased omics data normalized to the healthy data (e.g. by division), or even comparing the diseased and healthy omics data to determine which genes to include in the calculated score and solely calculating the score based on the diseased omics data. However, Applicant’s specification at para. [0009] and [0013] broadly discloses that a score can be calculated from the omics data to obtain a health score, at para. [0012] that a weight score may be associated with at least one of the omics data, and at para. [004] that, omics data for a patient can be compared to a healthy sample and analysis includes observation on multiple genes in various relationships (e.g. ratio, sum, etc.); therefore, Applicant’s specification does not serve to clarify the metes and bounds of the limitation. As such the metes and bounds of the claim are unclear. Clarification is requested. It is noted that Applicant’s remarks at pg. 6, para. 5 to pg. 7, para 2, that once the signatures has been determined, the signatures are compared with omics data of a diseased tissue to determine if the disease tissues have an increase in expression; if Applicant intends for the claims to only require comparing the signatures to determine whether a signature in a diseased tissue has increased relative to a healthy sample, the claims should be amended accordingly.
Claims 1 and 18, and claims dependent therefrom, are indefinite for recitation of “administering to the patient inhibitors of DNA repair when an increase in expression of the signatures for DNA repair is monitored…” in lines 20-21 of the claims. Claim 1 additionally recites “….establish a score that is reflective of or prognostic for a disease that is at least in part due to mutations in DNA repair genes and/or pathways” and claim 18 recites “… generate a health compound score that is indicative of the health of a person…” in the third limitation of the claims. However, claims 1 and 18 do not involve any steps of determining an increase in expression of the signatures for DNA repair. Therefore, it’s unclear if the increase in expression of the signatures for DNA repair is intended to refer to the health score, such that an increase in the health score is monitored, or if the expression of signatures for DNA repair is intended to be a different measure. If the expression of the signatures for DNA repair is intended to be a different measure, the metes and bounds of “an increase in expression of the signatures for DNA repair” is unclear, given the signatures include DNA sequence data, which does not measure levels of expression. Furthermore, given claims 1 and 18 recite that the increase in expression of the signatures is monitored, it’s unclear if the claims intend to require determining two health scores or expression of the DNA signatures (e.g. taken at different time points).  As such, the metes and bounds of the claim are unclear. 
Claims 1 and 18, and claims dependent therefrom, are indefinite for recitation of “administering to the patient…” in the last limitation of the claims. There is insufficient antecedent basis for “the patient” in the claims because claims 1 and 18 do not previously recite “a patient”. It is noted claims 1 and 19 recite “… omics data from a diseased tissue” in the third limitation of the claims.
Claims 1 and 18, and claims dependent therefrom, are indefinite for recitation of “…administering to the patient inhibitors of DNA repair when an increase in expression of the signatures for DNA repair in the omics data of the diseased tissue…” in the last limitation of the claims. There is insufficient antecedent basis for this limitation in the claim because claims 1 and 18, only recite “comparing omics data from a diseased tissue with the signatures…” in the third limitation of the claims; however claims 1 and 18 do not previously recite a signature for DNA repair in the omics data of the diseased tissue.
Claim 3 is indefinite for recitation of “wherein the DNA sequencing comprises mutation data…”. Independent claim 1, from which claim 3 depends, recites “omics data obtained from a tissue sample of a healthy individual…, wherein the omics data comprise at least two of DNA sequence data…” and “…wherein the omics data of the diseased tissue include DNA sequence data…”. Therefore, it’s unclear whether “the DNA sequencing [data]” recited in claim 3 is intended to further limit the DNA sequencing data from the tissue sample of a healthy individual, the DNA sequencing data from the diseased tissue, or both the DNA sequencing data for the tissue sample of a healthy individual and the diseased tissue. As such, the metes and bounds of the claim are unclear. For purpose of examination, the DNA sequencing [data] recited in claim 3 will be interpreted to further limit the DNA sequencing data of the tissue sample of the healthy individual and/or of the diseased tissue.
Claims 4-5 are indefinite for recitation of “wherein the RNA sequencing comprises…” in claim 4 and “wherein the RNA sequence data are obtained…” in claim 5. As discussed, above regarding claim 3, independent claim 1, from which claims 4-5 depend, recites “RNA sequence data” for both “omics data obtained from a tissue sample of a healthy individual” and for “omics data from a diseased tissue”. Therefore, it’s unclear whether claims 4-5 intends to further limit the RNA sequence data from the tissue sample of a healthy individual, from the diseased tissue, or from both the tissue sample of a healthy individual and the disease tissue. As such, the metes and bounds of the claim are unclear. For purpose of examination, the RNA sequence data recited in claims 4-5 is interpreted to further limit the RNA sequencing data of the tissue sample of the healthy individual and/or of the diseased tissue.
Claim 6 is indefinite for recitation of “the transcription strength is expressed…”. As discussed above, independent claim 1, from which claim 6 depends, recites “transcription strength” omics data for both “omics data obtained from a tissue sample of a healthy individual” and for “omics data from a diseased tissue”. Therefore it’s unclear whether claim 6 intends to further limit the transcription strength data from the tissue sample of a healthy individual, from the diseased tissue, or from both the tissue sample of a healthy individual and the disease tissue. As such, the metes and bounds of the claim are unclear. For purpose of examination, the transcription strength recited in claim 6 is interpreted to further limit the transcription strength of the tissue sample of the healthy individual and/or of the diseased tissue.
Claim 7 is indefinite for recitation of “”the protein activity or quantity”. Independent claim 1, from which claim 7 depends, recites “omics data obtained from a tissue sample of a healthy individual…, wherein the omics data comprise at least two of… protein activity, and protein quantity” and “omics data from a diseased tissue…, wherein the omics data of the diseased tissue include… protein activity or quantity…”. It’s unclear if claim 7 is intended to further limit the protein activity or protein quantity of the tissue sample of a healthy individual, the protein activity or protein quantity of the diseased tissue, or the protein activity or protein quantity of both the tissue sample of a healthy individual and the diseased tissue. As such, the metes and bounds of the claim are unclear. For purpose of examination, the protein activity or quantity in claim 7 is interpreted to further limit the protein activity or quantity of the tissue sample of the healthy individual and/or of the diseased tissue.
Claim 16 is indefinite for recitation of “wherein the score is a weight score for at least one of the omics data”. Independent claim 1, from which claim 16 depends, recites “… omics data obtained from a tissue sample of a healthy individual” in the first limitation of the claim, and “..omics data from a diseased tissue” in the third limitation of the claim. Therefore, its’ unclear if claim 16 intends to further limit the weight score to be determined for at least one of the omics data of the omics data from the healthy tissue, from the diseased tissue, or at least one of the omics data from both the healthy and diseased tissue. As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 16 is interpreted to further limit, one or both of the omics data for the diseased and healthy tissue.
Claim 19, and claims dependent therefrom, are indefinite for recitation of “…comparing the health compound score with a threshold value to thereby determine a treatment option”. Independent claim 18, from which claim 19 depends, recites “… administering to the patient inhibitors of DNA repair…” in lines 21-24. It’s unclear if the determined treatment option recited in claim 19 is intended to be the same treatment as the patient inhibitors of DNA repair recited in claim 18, or if the determined treatment can be a different treatment option than a DNA repair inhibitor. As such, the metes and bounds of the claim is unclear. For purpose of examination, the treatment option in claim 19 is interpreted to be the same as the DNA repair inhibitors in claim 18, or a different treatment. It is noted claims 20-22 also “the treatment option”. 
Claims 20 is indefinite for recitation of “wherein the treatment option is a prophylactic treatment” Independent claim 18, from which claims 20-21 depends, recites “… administering to the patient inhibitors of DNA repair…” in lines 21-24. As discussed above regarding claim 19, it’s unclear if the treatment option is intended to be a DNA repair inhibitor, of if the treatment option can be a different treatment option. If Applicant intends for the treatment option to be the same as the DNA repair inhibitors, it’s further unclear what embodiments of “inhibitors of DNA repair” would be included within the metes and bounds of “a prophylactic treatment”. Applicant’s specification at para. [0011] that a prophylactic treatment includes a recommendation to treat an individual with an agent that modules expression of at least one of the plurality of DNA damage repair genes, but does not provide any limiting definition that would qualify the metes and bounds of the claim.

Response to Arguments
Applicant's arguments filed 24 Feb. 2021 regarding the rejection of claims 3-7 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.
Applicant’s remarks that Applicant clarifies that claim 3 intends to further limit the DNA sequence of the omics data (Applicant’s remarks at pg. 8, para. 2).
This argument is not persuasive. Independent claim 1 recites “omics data obtained from a tissue sample of a healthy individual…, wherein the omics data comprise at least two of DNA sequence data…” in the first limitation and “omics data from a diseased tissue…, wherein the omics data of the diseased tissue include DNA sequence data…” in the third limitation. Therefore, it’s still unclear which DNA sequence data claim 3 intends to further limit.

Applicant remarks that claims 4-5 intend to further limit the RNA sequence data of the omics data and the signatures (Applicant’s remarks at pg. 8, para. 2). 

This argument is not persuasive. As discussed above regarding claim 3, independent claim 1, from which claims 4-5 depend recites RNA sequence data for both signatures identified from a healthy tissue sample (in the second limitation of the claim) and omics data of a diseased tissue (in the third limitation of the claims). Therefore, it’s unclear which RNA sequence data claims 4-5 intend to further limit.

Applicant remarks that claims 6 and 7 intend to further limit the transcription strength and protein activity or quantity data, respectively, of the omics data and the signatures (Applicant’s remarks at pg. 8, para. 4 to pg. 9, para. 3). 
This argument is not persuasive for the same reasons discussed above regarding claims 4-5. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, 16, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 18 being representative) is directed to a method. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
identifying signatures for the DNA repair associated genes, wherein the signatures comprise the DNA sequence data, RNA sequence data, transcription strength, protein activity, and/or protein quantity; 
comparing omics data from a diseased tissue with the signatures, wherein the omics data of the diseased tissue include DNA sequence data, RNA sequence data, transcription strength, and protein activity or quantity to correlate mutational patterns in the diseased tissue with the signatures to thereby establish a score that is reflective of or prognostic for a disease that is at least in part due to mutations in DNA repair genes and/or pathways; and
when an increase in expression of the signatures for DNA repair in the omics data of the diseased tissue is monitored
Claim 18 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
identifying, from the omics data, signatures for DNA repair associated genes, wherein the signatures comprise the DNA sequence data, RNA sequence data, transcription strength, protein activity, and/or protein quantity; 
comparing omics data from a diseased tissue with the signatures for DNA repair associated genes, to correlate mutational patterns in the diseased tissue with the signatures to generate a health compound score that is indicative of the health of a person, wherein the omics data of the diseased tissue include DNA sequence data, RNA sequence data, transcription strength, and protein activity or quantity; and
when an increase in expression of the signatures for DNA repair in the omics data of the diseased tissue is monitored
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the steps of identifying signatures for the DNA repair associated genes comprising at least two of the various types of omics data involves a mere analysis of the stored omics data to identify signatures (i.e. a pattern in the omics data), which can be practically performed in the mind. Furthermore, comparing the signatures with omics data from a diseased tissue to correlate mutational patterns and establish or generate a health score involves performing data comparisons between the healthy and diseased omics data and analyzing the data to determine a score, which can be practically performed in the mind. Last, monitoring an increase in expression of a signature involves comparing the signatures at two time points to determine if an increase occurred, which can be practically performed in the mind. That is, nothing, in the claims precludes the steps from being practically performed in the mind or with pen and paper. Therefore, these limitations recite a mental process.
Furthermore, the claims recite a law of natural/natural phenomenon for reciting a correlation (e.g. a score) between the natural products of DNA, RNA sequence, transcription strength, and protein activity/quantity for DNA damage repair genes and a disease that is in part due to mutations in DNA repair genes. See MPEP 2106.04(b).
Dependent claims 2, 8-10, 16, and 19-22 further recite an abstract idea. Dependent claim 2 further recites the mental process of associating the score with a health status, age, the disease, a prophylactic recommendation, and a therapeutic recommendation. Dependent claim 8 further recites the mental process of analysis of the health status to be healthy, diagnosed with an age-related disease, or diagnosed with cancer. Dependent claim 9 further recites the mental process of analysis of the prophylactic recommendation to be to treat an individual with an agent that modules expression of at least one of the plurality of DNA damage repair genes. Dependent claim 10 further recites the mental process of analysis of the therapeutic recommendation to be to treat a patient with a DNA damaging agent. Dependent claim 16 further recites the mental process of analysis of the score to be a weight score for at least one of the omics data. Dependent claim 19 further recites the mental process of comparing the compound score with a threshold value to thereby determine a treatment option. Dependent claim 20 further recites the mental process of analysis of the treatment option to be a prophylactic treatment where the compound score is a below the threshold value. Dependent claim 21 further recites the mental process of analysis of the treatment option to be a drug that modulates expression of at least one of the plurality of DNA damage repair genes. Dependent claim 22 further recites the mental process of analysis of the treatment to be a drug that induces DNA damage. Therefore, claims 1-14, 16, and 18-22 recite an abstract idea and a law of nature. [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2, 8-10, 16, and 19-22 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 18 include:
storing omics data obtained from a tissue sample of a healthy individual for a plurality of DNA damage repair genes, wherein the omics data comprise at least two of DNA sequence data, RNA sequence data, transcription strength, and protein activity, and protein quantity; and
The additional element of claim 3 includes:
the DNA sequencing is selected from the group consisting of mutation data, copy number data duplication, loss of heterozygosity data, and epigenetic status.
The additional element of claim 4 includes:
 the RNA sequencing are selected from the group consisting of mRNA sequence data and splice variant data. 
The additional element of dependent claim 5 includes:
the RNA sequence data are obtained from the group consisting of RNA from solid tissue, RNA from blood cells, and circulating cell free RNA.
The additional element of claim 6 includes:
the transcription strength is expressed as transcripts of the damage repair gene per million transcripts.
The additional element of dependent claim 7 includes:
the protein activity or quantity is determined using a mass spectroscopic method.
The additional element of claim 11 includes:
the plurality of DNA damage repair genes is selected from at least one of a base excision repair gene, a mismatch repair gene, a nucleotide excision repair gene, a homologous recombination gene, and a non-homologous end-joining gene.
The additional element of claim 12 includes:
the plurality of DNA damage repair genes is selected from at least two of a base excision repair gene, a mismatch repair gene, a nucleotide excision repair gene, a homologous recombination gene, and a non-homologous end-joining gene.
The additional element of claims 1 and 18 of a storing data is a generic computer function. The additional element of claims 3-4 and 6 only serve to further limit the type of DNA, RNA, and expression data that is stored. The additional elements of claims 11-12 only serve to further limit the genes for which the omics data is stored, which does not integrate the recited judicial exception into a practical application.  The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application.
The additional element of claims 5 and 7 only serve to further limit the source or method, respectively, in which the stored omics data was obtained, which does not integrate the recited judicial exception into a practical application.
The additional elements of claims 1 and 18 further include:
administering to the patient inhibitors of DNA repair…wherein the inhibitors of DNA repair is selected from the group consisting of PARP inhibitors, Chkl-2 inhibitors, WEE-1 inhibitors, and ATR inhibitors. Therefore, the additionally recited elements amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. 
The step of administering to the patient, inhibitors of DNA repair does not integrate the recited judicial into the practical application of effecting a particular treatment or prophylaxis for a disease or medical condition for the following reasons. First, the step of administering to the patient inhibitors of DNA repair is only required to occur when the condition of monitoring an increase in the expression of the signatures for DNA repair in the omics data of the diseased tissue occurs. See MPEP 2111.04 II. Therefore, the broadest reasonable interpretation of the claim does not require the step of administering the DNA repair inhibitors to the patient. Furthermore, the claims involve establishing/generating a health score based on comparing omics data between the healthy and diseased tissue; however, the administration of the drug does not use the established score to determine whether to administer the DNA repair inhibitor treatment. Therefore, the claims do not integrate the recited judicial exception into the practical application of effecting a particular treatment or prophylaxis for a disease or medical condition.
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process and/or insignificant extra-solution activity, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-14, 16, and 18-22  are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Dependent claims 2, 8-10, 16, and 19-22 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 18 include:
storing omics data obtained from a tissue sample of a healthy individual for a plurality of DNA damage repair genes, wherein the omics data comprise at least two of DNA sequence data, RNA sequence data, transcription strength, and protein activity, and protein quantity; and
The additional element of claim 3 includes:
the DNA sequencing is selected from the group consisting of mutation data, copy number data duplication, loss of heterozygosity data, and epigenetic status.
The additional element of claim 4 includes:
 the RNA sequencing are selected from the group consisting of mRNA sequence data and splice variant data. 
The additional element of dependent claim 5 includes:
the RNA sequence data are obtained from the group consisting of RNA from solid tissue, RNA from blood cells, and circulating cell free RNA.
The additional element of claim 6 includes:
the transcription strength is expressed as transcripts of the damage repair gene per million transcripts.
The additional element of dependent claim 7 includes:
the protein activity or quantity is determined using a mass spectroscopic method.
The additional element of claim 11 includes:
the plurality of DNA damage repair genes is selected from at least one of a base excision repair gene, a mismatch repair gene, a nucleotide excision repair gene, a homologous recombination gene, and a non-homologous end-joining gene.
The additional element of claim 12 includes:
the plurality of DNA damage repair genes is selected from at least two of a base excision repair gene, a mismatch repair gene, a nucleotide excision repair gene, a homologous recombination gene, and a non-homologous end-joining gene.
The additional element of claims 1 and 18 of storing data is a conventional computer function. The additional element of claims 3-4 and 6 only serve to further limit the type of DNA, RNA, and expression data that is stored. The additional elements of claims 5 and 7 only serve to further limit the source or method, respectively, in which the stored omics data was obtained. The additional elements of claims 11-12 only serve to further limit the genes for which the omics data is stored, which does not integrate the recited judicial exception into a practical application. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone, and in combination, are not sufficient to amount to significantly more than the recited judicial exception.
The additional elements of claims 1 and 18 further include:
administering to the patient inhibitors of DNA repair…, wherein the inhibitors of DNA repair is selected from the group consisting of PARP inhibitors, Chkl-2 inhibitors, WEE-1 inhibitors, and ATR inhibitors. Therefore, the additionally recited elements amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. 
Administering a DNA repair inhibitor, including PARP inhibitors is well-understood, routine, and conventional. This position is supported by Underhill (A review of PARP inhibitors: from bench to bedside, 2011, Annals of Oncology, 22, pg. 268-279; newly cited). Underhill reviews the use of PARP inhibitors, which includes that PARP inhibitors have been administered to patients widely in clinical trials (Table 1-3; pg. 171, col. 1, para. 2). Therefore, the additional element, when considered alone, and in combination with the other additional elements, is not sufficient to amount to significantly more than the recited judicial exception.
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 24 Feb. 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks the claims have been amended to recite a step of administering a specific and particular treatment selected from the group comprising PARP inhibitors, Chk1-2 inhibitors, WEE-1 inhibitors, and ATR inhibitors, and under MPEP 2106.04(d)(2) and Vanda Pharm, the recitation of a particular treatment makes the instant claims eligible because the claims are not directed to the recited judicial exception (Applicant’s remarks at pg. 9, para. 7 to pg. 10, para. 1).
This argument is not persuasive. Independent claims 1 and 18 recite “administering to the patient inhibitors of DNA repair when an increase in expression of the signatures for DNA repair in the omics data of the diseased tissue is monitored, wherein the inhibitors of DNA repair is selected from the group consisting of PARP inhibitors, Chkl-2 inhibitors, WEE-1 inhibitors, and ATR inhibitors”. Therefore, the step of administering the DNA repair inhibitors to the patient is contingent on monitoring an increase in expression of the signatures for DNA repair in the omics data of the diseased tissue. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04 II. As such, the step of administering the DNA repair inhibitors to the patient is not required by the claims. Furthermore, the administration of the drug does not utilize the established or generated score (e.g. part of the judicial exception) to determine whether to administer the DNA repair inhibitor treatment Therefore, the claims do not integrate the recited judicial exception into the practical application of effecting a particular treatment or prophylaxis for a disease or medical condition. 

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3-5, 11, 15-16, and 18 35 U.S.C. 103 as being unpatentable over Zhang et al. (A network medicine approach to build a comprehensive atlas for the prognosis of human cancer, 2016, Briefings in Bioinformatics, 17(6), pg. 1044-1059) in view of Goldman et al. (The UCSC Cancer Genomics Browser: update 2015, 2015, Nucleic Acids Research, 43, pg. D812-817) in the Office action mailed 24 Nov. 2020 has been withdrawn in view of claim amendments and/or cancellations received 24 Feb. 2021.
The rejection of claims 2, 8, 10, 17, 19-20, and 22 under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Goldman et al., as applied to claims 1 and 18 above, and further in view of Hendrik et al. (US 2016/0117439 A1; Pub Date: 28 April 2016; previously cited) has been withdrawn in view of claim amendments and/or cancellations received 24 Feb. 2021.
The rejection of claims 9 and 21 under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Goldman et al. and Hendrik et al., as applied to claims 2 and 19 above, respectively, and further in view of Alli et al. (DNA Repair Compounds to Prevent Cancer, 2014, Stanford, pg. 1-3; previously cited) and Chen et al. (Epigenomics of ovarian cancer and its chemoprevention, 2011, frontiers in Genetics, 2(67), pg. 1-8; previously cited) has been withdrawn in view of claim amendments received 24 Feb. 2021.
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Goldman et al., as applied to claim 1 above, and further in view of Wagner et al. (Measurement of mRNA abundance using RNA-seq data: RPKM measure is inconsistent among samples, 2012, Theory Biosci. 131, pg. 281-285; previously cited) has been withdrawn in view of claim amendments received 24 Feb. 2021.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Goldman et al., as applied to claim 1 above, and further in view of Wu et. al. (Comparison of statistical methods for classification of ovarian cancer using mass spectrometry data, 2003, Bioinformatics, 19(12), pg. 1636-1643; previously cited) has been withdrawn in view of claim amendments received 24 Feb. 2021.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Zhang et al  in view of Goldman et al., as applied to claim 1 above, and further in view of Chen et al. (Epigenomics of ovarian cancer and its chemoprevention, 2011, frontiers in Genetics, 2(67), pg. 1-8; previously cited) has been withdrawn in view of claim amendments received 24 Feb. 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7,  11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (A network medicine approach to build a comprehensive atlas for the prognosis of human cancer, 2016, Briefings in Bioinformatics, 17(6), pg. 1044-1059; previously cited) in view Suo et al. (Integration of somatic mutation, expression and functional data reveals potential driver genes, Bioinformatics 2015, 31(16), pg. 2607-2613; newly cited) and Wu et. al. (Comparison of statistical methods for classification of ovarian cancer using mass spectrometry data, 2003, Bioinformatics, 19(12), pg. 1636-1643; previously cited). This rejection is newly cited and necessitated by claim amendment.
Regarding claims 1 and 18, Zhang et al. shows a method of analyzing multi-dimensional omics data (Abstract) comprising the following steps:
Zhang et al. shows collecting omics data from the TCGA database comprising mRNA sequencing, and mRNA expression data from patients (i.e. RNA sequence data, and transcription strength data) (Table 1; pg. 1045, col. 2, para. 2-3; pg. 1046, col. 1, para. 1-6), for genes including DNA damage repair genes (Figure 4 A). Given Zhang et al. shows the data is from the TCGA database, this shows storing the omics data.
Zhang et al. shows obtaining cancer-associated molecular profiles which include data on DNA damage repair genes (Figure 4 A) (i.e. signatures for DNA repair associated genes), comprising copy-number variation (CNV), DNA methylation data, mRNA sequencing, and mRNA expression data from patients (pg. 1045, col. 2, para. 3) and selecting features from the omics data (i.e. identifying signatures for the DNA repair associated genes) (pg. 1048, col. 1, para. 1).
Zhang et al. shows using signatures for DNA repair associated genes using omics data, including DNA methylation, mRNA expression data, and RNA sequence data (i.e. DNA sequence data, RNA sequence data, and transcription strength data) (Table 1; Figure 1A; pg. 1046, col. 2, para. 1-5) from diseased patients with varying overall survival times, tumor states, and ages (pg. 1046, col. 2, para. 4; pg. 1048, col. 1, para. 2; Figure 1). to determine a risk score (i.e. a score prognostic for a disease) (pg. 1048, col. 1, para. 1; Figures 1-3, e.g. subnetwork O17), wherein the DNA repair pathway is known to be involved in cancer (pg. 1048, col. 2, para. 4). 
With regard to comparing omics data from a diseased tissue with the signatures to establish the score, Zhang et al. shows using LASSO (i.e. least absolute shrinkage and selection operator) regression to select the important features related to survival (pg. 1046, col. 1, para. 7 to col. 2, para. 1; pg. 1048, col. 1, para. 1) using omics data from patients with varying overall survival times, tumor states, and ages (pg. 1046, col. 2, para. 4; pg. 1048, col. 1, para. 2; Figure 1). Therefore, Zhang et al. shows comparing omics data from tissues of varying severities of disease to establish the score. 
Further regarding the step of administering to the patient, inhibitors of DNA repair when an increase in expression of the signatures for DNA repair in the omics data of the diseased tissue is monitored, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Given, the claims do not require that an increase in expression of the signatures for DNA repair in the diseased tissue is monitored, the step of administering DNA inhibitors to the patient is not required by the claims.
Regarding claim 3, independent claim 1 recites “omics data obtained from a tissue sample of a healthy individual…, wherein the omics data comprise at least two of DNA sequence data, RNA sequence data, transcription data, protein activity, and protein quantity. As discussed, above, As discussed above, Zhang et al. discloses using mRNA sequencing and mRNA expression data (i.e. RNA sequence data and transcription strength data) (Table 1; pg. 1045, col. 2, para. 3; pg. 1046, col. 1, para. 1-6), and the DNA sequence data is not required by the claims. See MPEP 2111.04 II.
Regarding claim 4, Zhang et al. shows the RNA sequencing is performed on mRNA (i.e. mRNA sequence data) (pg. 1046, col. 1, para. 1-4).
Regarding claim 5, Zhang et al. shows the RNA sequencing was performed on lung squamous cell carcinoma (LUSC), kidney renal clear cell carcinoma (KIRC), and ovarian serous cystadenocarcinoma (OV)  samples (i.e. solid tissue) (pg. 1046, col. 1, para. 4).
Regarding claim 11, Zhang et al. shows the DNA repair genes for Ovarian cancer prognosis include RFC5, RFC4, ERCC2, DDBI, and G2F2H2 (Figure 4), which are nucleotide excision repair genes (Fig. 2 C, e.g. OV 17). 
Regarding claim 16, Zhang et al. shows the risk score is a weighted combination of the omics features (e.g. a weight score) (pg. 1048, col. 1, para. 1).

Zhang et al. does not show the following limitations:
Regarding claims 1 and 18, Zhang et al. does not show the stored omics data is from a tissue sample of a healthy individual. However, this limitation as known in the art, before the effective filing date of the claimed invention, as shown by Suo et al.
Regarding claims 1 and 18, Zhang et al. does not show the comparison occurs between omics data from a diseased tissue and omics data from a healthy tissue. However, as discussed above, using omics data from patients with varying overall survival times, tumor states, and ages to determine features used to generate the risk scores (pg. 1046, col. 2, para. 4; pg. 1048, col. 1, para. 2; Figure 1).  Furthermore, this limitation as known in the art, before the effective filing date of the claimed invention, as shown by Suo et al.
Regarding claims 1, 7, and 18, Zhang et al. does not show the omics data from the diseased tissue includes further includes protein activity or quantity data, as recited in claims 1 and 18, and that the protein activity or quantity is obtained using a mass spectroscopic method, as recited in claim 7. . However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Wu et al.
Regarding claim 4, Zhang et al. does not show the RNA sequence data includes splice variant data. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Suo et al. 
Regarding claims 1 and 18, Suo et al. shows a method of integrating various types of omics data to predict a driver-gene score predictive of overall survival in cancer patients (Abstract), which includes identifying driver genes (i.e. signatures) from the omics data (Fig. 1; pg. 2609, col. 1, para. 2 to col. 2, para. 1)  by comparing the omics data between tumor samples and normal (i.e. healthy) samples (Abstract; Figure 1; pg. 2610, col. 1, para. 1 and col. 2, para. 4). Accordingly, Suo et al. shows generating the scores based on a comparison of the omics data between a healthy and diseased sample. Furthermore, Suo et al. shows using matched tumor and normal samples of the same patient allow for accurate inference of tumor-specific alterations (pg. 2608, col. 1, para. 1).
Further regarding claims 1, 7, and 18, Wu et al. shows a method for cancer classification using mass spectrometry data (Abstract), which includes using Mass spectrometry to analyze quantitative differences in protein content (pg. 1636, col. 2, para. 2-3). Wu et al. further shows analyzing mRNA rather than protein is blind to the array of protein post-translational modifications which often modulate protein function, and mRNA expression levels often correlate poorly with in-vivo protein concentration (pg. 1636, col. 2, para. 1-2).
Regarding claim 4, Suo et al. further shows the omics data includes isoform-level expression data (i.e. splice variant data) (pg. 2609, col. 1, para. 3; Figure 1). Suo et al. further shows isoform-level assessment is necessary for determining driver genes because exon lengths are not multiples of 3 and the potential protein-coding impact of one mutation is different for different isoforms (pg. 2608, col. 1, para. 3).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method shown by Zhang et al. to have used omics signatures from a tissue sample of a healthy individual and compared omics data from the diseased tissue with signatures from the healthy sample to generate the score reflective of a disease, as shown by Suo et al. (Abstract; Fig. 1; pg. 2609, col. 1, para. 2 to col. 2, para. 1; pg. 2610, col. 1, para. 1 and col. 2, para. 4). The motivation would have been to accurately infer tumor-specific alterations, as shown by Suo et al. (pg. 2608, col. 1, para. 1). This modification would have had a reasonable expectation of success because both Suo et al. and Zhang et al. shows using omics data to identify features (i.e. signatures) and generate a health score. 
It would have been further prima facie obvious to have modified the omics data from the diseased tissue to further include protein quantity data obtained by Mass Spectroscopy, as shown by Wu et al (pg. 1636, col. 2, para. 2-3). The motivation would have been to account for post-translational modifications and poor correlation of mRNA expression levels with in-vivo protein concentrations, as shown by Wu et al. (pg. 1636, col. 2, para. 1-2). This modification would have had a reasonable expectation of success because Zhang et al. already shows using and integrating multiple types of omics data. 
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the RNA sequence data of Zhang et al. to have further included splice variant data, as shown by Suo et al. (pg. 2609, col. 1, para. 3; Figure 1). The motivation would have been to account for potentially different protein-coding impacts of a mutation on different isoforms, as shown by Suo et al. (pg. 2608, col. 1, para. 3). This modification would have had a reasonable expectation of success because both Zhang eta l. and Suo et al. utilize mRNA expression data. Therefore, the invention is prima facie obvious.

Claims 2, 8, 10, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Suo et al. and Wu et al., as applied to claims 1 and 18 above, and further in view of Hendrik et al. (US 2016/0117439 A1; Pub Date: 28 April 2016; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 2, Zhang et al. shows the risk score is associated with probability of survival (i.e. a health status), clinical variables, including age, and disease subtypes (Figure 5), (pg. 1052, col. 1, para. 2 to col. 2, para. 1; Figure 4;  Figure 1).
Zhang et al., in view of Suo et al. and Wu et al., as applied to claims 1 and 18 above, does not show the following limitations. 
Regarding claim 2, Zhang et al., in view of Suo et al. and Wu et al., as applied to claims 1 and 18 above, does not show the score is associated with a prophylactic recommendation and a therapeutic recommendation. 
Regarding claim 19, Zhang et al., in view of Suo et al. and Wu et al., as applied to claims 1 and 18 above, does not show determining a treatment option based on comparing the score to the threshold value. 
Regarding claim 20, Zhang et al., in view of Suo et al. and Wu et al., as applied to claims 1 and 18 above ,does not show the treatment option is a prophylactic treatment when the compound score is below the threshold. 
Regarding claims 10 and 22, Zhang et al., in view of Suo et al. and Wu et al., as applied to claims 1 and 18 above, does not show the therapeutic recommendation is a recommendation to treat a patient with a DNA damaging agent or that the treatment option is a drug that induces DNA damage, respectively. 
However, the above limitations were known in the art before the effective filing date of the claimed invention, as shown by Hendrik et al. 
Regarding claims 2, 10, 19-20, and 22 Hendrik et al. shows a method for determining a risk score a human will experience a negative clinical event based on gene expression levels (Abstract; [0022];  FIG. 20-21), which includes calculating a risk score for a patient, comparing the risk score to a threshold score to assign the patient as low or high risk, and determining a treatment based on the assigned risk ([0376]-[0379]; [0587]; FIG. 22) as in claim 19. Hendrik et al. further shows low risk patients are treated with a hormonal or other less toxic treatment ([0376]-[0379]; [0587]; FIG. 22), wherein the clinical event associated with the risk may include cancer recurrence ([0382]), such that hormonal or other less toxic drugs given to patients at a low risk of cancer recurrence is a prophylactic treatment (i.e. a prophylactic treatment option if the score is below a threshold) as in claim 20. Hendrik et al. further shows high risk patients are treated with more aggressive chemotherapy, such as anthracycline or taxane-based treatment regimens (i.e. a drug that induces DNA damage) ([0587]) as in claims 10 and 20. This further shows the risk score is associated with both a prophylactic and therapeutic recommendation (e.g. chemotherapy) as in claim 2, depending on the level of risk. Hendrik et al. further shows tailoring the treatment to the patient's risk classification gives patients the best chance of long term survival while unwanted side effects associated with aggressive chemotherapy or radiotherapy are minimized ([0587]).
Regarding claim 8, Hendrik et al. further shows the clinical event (i.e. health status) can be the occurrence of cancer (i.e. cancer diagnosis) ([0382]). Hendrik et al. further shows calculating the risk score associated with an occurrence (i.e. diagnosis) of cancer allows for a clinician to develop a treatment modality to reduce or avoid the risk of experiencing the clinical event ([0018]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the risk score shown by Zhang et al. to determine prophylactic or therapeutic treatment by comparing the risk score to a threshold, and to have determined a prophylactic treatment for low risk patients and a DNA damage inducer for higher risk patients ([0376]-[0379]; [0387]; [0587]; FIG. 22), as shown by Hendrik et al. The motivation would have been to tailor the treatment to a patient’s risk classification to give the patient the best chance of long term survival while avoiding unwanted side effects side effects associated with aggressive chemotherapy or radiotherapy ([0587]), as shown by Hendrik et al. 
It would have been further prima facie obvious to have modified the risk score, shown by Zhang et al., to have been associated with a cancer diagnosis ([0382]), as shown by Hendrik et al. The motivation would have been to allow for a clinical to develop a treatment modality to reduce or avoid the risk of experiencing the diagnosis of cancer ([0018]), as shown by Hendrik et al. These modifications would have had a reasonable expectation of success because both Hendrik et al. and Zhang et al. show calculating risk scores related to disease prognosis using biological pathway data. Therefore, the invention is prima facie obvious.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable Zhang et al. in view of Suo et al., Wu et al., and Hendrik et al., as applied to claims 2 and 19 above, respectively, and further in view of Alli et al. (DNA Repair Compounds to Prevent Cancer, 2014, Stanford, pg. 1-3; previously cited) and Chen et al. (Epigenomics of ovarian cancer and its chemoprevention, 2011, frontiers in Genetics, 2(67), pg. 1-8; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 9 and 21, Zhang et al. in view of Suo et al., Wu et al., and Hendrik et al., as applied to claims 2 and 19 above, does not show the prophylactic recommendation is to treat an individual with an agent that modulates expression of at least one of the plurality of DNA damage repair genes. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Alli et al. and Chen et al.  
Regarding claims 9 and 21, Alli et al. shows the use of DNA Repair compounds for cancer prevention (i.e. prophylactic treatment) which includes small molecules that activate DNA repair (i.e. modulates DNA repair expression) in damaged cells and prevent malignancy or metastasis in patients with impaired DNA repair due to BRCA1 mutations or other factors. (pg. 1, para. 1; pg. 2, para. 1).
Further regarding claims 9 and 21, Chen et al. shows the DNA repair genes, BRCA1 and hMLH1, are hypermethylated in ovarian cancer, (pg. 2, col. 2, para. 1; Table 1). Chen et al. further shows utilizing decitabine and zebularine to reduce methylation and up-related expression of hMLH1 in Ovarian cancer treatment (pg. 5, col. 1, para. 2). Chen et al. further shows utilizing the epigenetic analysis of ovarian cancer for evaluating risk and prognosis in Ovarian cancer patients and developing personalized treatments (Figure 1). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the treatment recommendation made obvious by Zhang et al. in view of Suo et al., Wu et al., and Hendrik et al., as applied to claims 2 and 19 above, to have used an agent that modulates expression of at least one of the plurality of DNA damage repair genes to activate DNA repair (pg. 1; para. 1), as shown by Alli et al. The motivation would have been to prevent malignancy or metastasis in patients with impaired DNA repair due to BRCA1 mutations (pg. 1, para. 1), as shown by Alli et al, and because Chen et al. shows ovarian cancers are associated with hypermethylation of BRCA1 (e.g. BRCA1 deficiency) (pg. 2, col. 2, para. 1; Table 1) and modulating the expression of hypermethylated DNA repair genes (pg. 5, col. 1, para. 2). This modification would have had a reasonable expectation of success because Zhang et al. and Chen et al. both show DNA repair genes involvement in Ovarian Cancer, and Chen shows utilizing the epigenetic analysis of ovarian cancer for evaluating risk and prognosis in Ovarian cancer patients and developing personalized treatments (Figure 1). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Suo et al. and Wu et al., as applied to claims 1 and 18 above, and further in view of Hendrik et al. (US 2016/0117439 A1; Pub Date: 28 April 2016; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 6, Zhang et al. in view of Suo et al. and Wu et al.,  as applied to claim 1 above, does not show the transcription is expressed as transcripts of the damage repair gene per million transcripts. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Wagner et al. 
Regarding claim 6, Wagner et al. shows a method of measuring mRNA expression using RNA-seq data (Abstract), which includes calculating transcripts per million (TPM) for each gene (pg. 282, col. 2, para. 5 to pg. 283, col. 1, para. 1-3). Wagner et al. further shows using TPM respects the average invariance and eliminates statistical biases inherent in the RPKM measure (Abstract; pg. 284, col. 2, para. 4 to pg. 285, col. 1, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the expression data for the damage repair genes, shown by Zhang et al, using the units of transcripts of the gene per million transcripts (pg. 282, col. 2, para. 5 to pg. 283, col. 1, para. 1-3), as shown by Wagner et al. The motivation would have been because TPM respects the average invariance and eliminates statistical biases inherent in the RPKM measure (Abstract; pg. 284, col. 2, para. 4 to pg. 285, col. 1, para. 1), as shown by Wagner et al. This modification would have had a reasonable expectation of success because both Wagner et al. and Zhang et al. use gene expression data. Therefore, the invention is prima facie obvious.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Suo et al. and Wu et al., as applied to claims 1 and 18 above, and further in view of Chen et al. (Epigenomics of ovarian cancer and its chemoprevention, 2011, frontiers in Genetics, 2(67), pg. 1-8; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 12, Zhang et al. in view of Suo et al. and Wu et al, as applied to claim 1 above, does not show the plurality of DNA damage repair genes are at least two of a base excision repair gene, a mismatch repair gene, a nucleotide excision repair gene, a homologous recombination gene, and a non-homologous end-joining gene. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Kennedy et al.
Regarding claim 12, Chen et al. shows that BRCA1 and hMLH1, a mismatch repair gene, are hypermethylated in ovarian cancer, which increases the chances of mutation of other genes related to ovarian cancer (pg. 2, col. 2, para. 1; Table 1). As evidenced by Applicant’s specification in Table 1, BRCA1 is a homologous recombination gene. Chen et al. further shows utilizing the epigenetic analysis of ovarian cancer for evaluating risk and prognosis in Ovarian cancer patients and developing personalized treatments (Figure 1). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the prognostic nucleotide excision repair genes shown by Zhang et al. to have also included a base excision repair gene and homologous recombination gene, BRCA1 and hMLH1 respectively, for determining prognosis (Table 1; Figure 1; pg. 3803, para. 5), as shown by Chen et al. The motivation would have been because hypermethylation of BRCA1 and hHMLH1 is known to be driver mutations for ovarian cancer (pg. 2, col. 2, para. 2), as shown by Chen et al, and Chen et al. suggests using an epigenetic analysis of biomarkers for risk assessment of ovarian cancer (Figure 1). This modification would have had a reasonable expectation of success because both Chen et al. and Zhang et al. show DNA repair genes involvement in Ovarian cancer. 

Response to Arguments
Applicant's arguments filed 24 Feb. 2021 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that the amended claims recite a method where omics data of a patient is compared with the omics data of a healthy individual to determine changes in DNA sequence, RNA sequence, protein expression, protein activity, etc. that these changes are used to determine a signature for DNA repair, and that when an increase in expression of the signatures for DNA repair is monitored, the patient is administered a DNA repair inhibitor; Applicant further remarks that neither Zhang or Goldman disclose these limitations (Applicants’ remarks at pg. 10, para. 3 to pg. 11, para. 2).
This argument is not persuasive because it does not take into account the newly cited reference, Suo et al, which discloses the recited comparison of omics signatures between a healthy and diseased tissue. Furthermore, as discussed in the above rejection, the step of administering a patient a DNA repair inhibitor is not required within the metes and bounds of the claim because the condition for administering the DNA repair inhibitors is not required by the claims. See MPEP 2111.04 II. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631